Exhibit 10.1

FIRST AMENDMENT TO SALES AGREEMENT

THIS FIRST AMENDMENT TO SALES AGREEMENT (this “Amendment”) is entered into as of
the 5 day of March, 2014, by and among OPEXA THERAPEUTICS, INC. (the “Company”),
BRINSON PATRICK SECURITIES CORPORATION (“Brinson Patrick”), and MEYERS
ASSOCIATES, L.P. (doing business as Brinson Patrick, a division of Meyers
Associates, L.P.) (the “New Sales Manager”) as follows:

RECITALS:

WHEREAS, the Company and Brinson Patrick have entered into a Sales Agreement
dated as of September 6, 2012 (the “Agreement”);

WHEREAS, Brinson Patrick desires to assign to New Sales Manager all of its
rights and delegate to New Sales Manager all of its obligations under the
Agreement;

WHEREAS, New Sales Manager desires to accept such assignment of rights and
delegation of obligations under the Agreement; and

WHEREAS, the Company consents to such assignment of rights and delegation of
obligations to the New Sales Manager and desires to release Brinson Patrick
under the Agreement and substitute the New Sales Manager as a party to the
Agreement in Brinson Patrick’s place.

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, intending to be legally bound, the Company, Brinson Patrick and the
New Sales Manager agree as follows:

SECTION 1. Defined Terms. Capitalized terms not otherwise defined herein shall
have the meaning attributed to them in the Agreement. For the avoidance of
doubt, each reference to the “Sales Manager” in the Agreement shall mean the New
Sales Manager.

SECTION 2. Assignment and Assumption. Brinson Patrick irrevocably (a) assigns to
the New Sales Manager all of its rights under the Agreement and (b) delegates to
the New Sales Manager all of its obligations under the Agreement, except that
Brinson Patrick shall continue to be entitled to indemnification under Article V
of the Agreement for claims and liabilities arising from events and other
circumstances that occurred prior to the date of this Amendment. The New Sales
Manager unconditionally accepts all of Brinson Patrick’s rights and obligations
in, to and under the Agreement, and assumes and agrees to be bound by, fulfill,
perform and discharge all of the liabilities, obligations, duties and covenants
under or arising out of the Agreement from and after the date hereof.

SECTION 3. Release and Novation.

(a) Notwithstanding anything to the contrary in the Agreement, the Company
releases and forever discharges Brinson Patrick, as well as its shareholders,
directors, officers, employees, agents and representatives, from all further
obligations arising under the Agreement, and from all manner of actions, causes
of action, suits, debts, damages, expenses, claims and



--------------------------------------------------------------------------------

demands whatsoever that the Company has or may have against any of the foregoing
persons, arising out of or in any way connected to performance under the
Agreement on and after the date hereof. For avoidance of doubt, nothing herein
affects any rights, liabilities or obligations of the Company or the New Sales
Manager due to be performed prior to the date hereof.

(b) Notwithstanding anything to the contrary in the Agreement, Brinson Patrick
releases and forever discharges the Company, as well as its shareholders,
directors, officers, employees, agents and representatives, from all further
obligations arising under the Agreement, and from all manner of actions, causes
of action, suits, debts, damages, expenses, claims and demands whatsoever that
Brinson Patrick has or may have against any of the foregoing persons, arising
out of or in any way connected to performance under the Agreement on and after
the date hereof, except that Brinson Patrick shall continue to be entitled to
indemnification under Article V of the Agreement for claims and liabilities
arising from events and other circumstances that occurred prior to the date of
this Amendment. For avoidance of doubt, nothing herein affects any rights,
liabilities or obligations of the Company or the New Sales Manager due to be
performed prior to the date hereof.

SECTION 4. Substitution. The Company recognizes the New Sales Manager as Brinson
Patrick’s successor-in-interest in and to the Agreement. The New Sales Manager
by this Amendment becomes entitled to all right, title and interest of Brinson
Patrick in and to the Agreement in as much as the New Sales Manager is the
substituted party to the Agreement as of and after the date hereof, except that
Brinson Patrick shall continue to be entitled to indemnification under Article V
of the Agreement. The Company and the New Sales Manager shall be bound by the
terms of the Agreement in every way as if the New Sales Manager is named in the
novated Agreement in place of Brinson Patrick as a party thereto. The Company
represents and warrants to Brinson Patrick and the New Sales Manager that there
is no payment or other liability of the Company to Brinson Patrick which has
accrued and remains outstanding as of the date hereof. The Company acknowledges
that any payment or other liability of Brinson Patrick to the Company which has
accrued and remains outstanding as of the date hereof, becomes the
responsibility of the New Sales Manager and not of Brinson Patrick (whether or
not such amounts were incurred before or after the date hereof).

SECTION 5. Counterparts. This Amendment may be executed in separate
counterparts, each of which shall be deemed an original and both of which shall
constitute a single agreement.

SECTION 6. Binding Effect. Except as expressly amended hereby, the Agreement
shall continue to be and shall remain in full force and effect in accordance
with its terms. Any reference to the “Agreement” or the “Sales Agreement” in the
Agreement shall be deemed to be a reference to the Agreement as amended hereby.

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this First Amendment to Sales
Agreement as of the day and year first written above.

 

OPEXA THERAPEUTICS, INC. By:  

/s/ Neil K. Warma

  Name: Neil K. Warma   Title: President and Chief Executive Officer
BRINSON PATRICK SECURITIES CORPORATION By:  

/s/ Todd Wyche

  Name: Todd Wyche   Title: CEO MEYERS ASSOCIATES, L.P. By:  

/s/ Todd Wyche

 

Name: Todd Wyche

 

Title:

  President of Brinson Patrick, a division of Meyers Associates, L.P.

 

3